PD-1260-15                                                   PD-1260-15
                                                                             COURT OF CRIMINAL APPEALS
November 2, 2015
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 11/2/2015 2:22:35 PM
                                                                               Accepted 11/2/2015 3:47:33 PM
                       IN THE COURT OF CRIMINAL APPEALS                                        ABEL ACOSTA
                                                                                                       CLERK
                             OF THE STATE OF TEXAS

                                           PD-1260-15
     REGINALD TURON HILL                        §
     Appellant                                  §                 On Petition for Review of
     v.                                         §                 No. 14-14-00376-CR
                                                §                 Court of Appeals
                                                §                 Fourteenth District of Texas
     THE STATE OF TEXAS                         §
     Appellee

                              APPELLANT’S MOTION
                        TO EXTEND TIME TO FILE PETITION

            Appellant Reginald Turon Hill for an extension of time to file his petition for

     discretionary review, under TEX. R. APP. P. 10.5(b).

                            I. LOWER COURT PROCEEDINGS

            Judgment in this case was entered on May 8, 2014. The court of appeals affirmed

     on August 25, 2015. No motion for rehearing was filed.

                            II. PROCEEDINGS IN THIS COURT

            Mr. Hill’s petition was due on October 26, 2015 after the Court granted a

     previous extension. Counsel has filed the petition today, November 2, 2015.

                                III. REASONS FOR REQUEST

            Mr. Hill’s counsel was unable to complete the petition in the last 30 days because

     counsel: 1) briefed, prepared, and argued opposition to a motion for waiver of

     jurisdiction hearing in juvenile court for an appellate client whose conviction was

     reversed in light of Moon v. State (the hearing was today, November 2, 2015); 2) filed a
brief in Margaret Renee Mayer v. State, Cause No. 14-14-01011-CR, which had been

abated; 3) filed a brief in Eric Samuel Tucker v. State, Cause No. 01-15-00274-CR; and 4)

is working to complete two other briefs in the next two weeks. In the exercise of due

diligence, counsel could not timely complete this petition.

                                       PRAYER

      Mr. Hill respectfully requests that this motion be granted and that the Court

permit an extension of time until November 2, 2015 to file his Petition for Discretionary

Review.


                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas

                                                /s/ Cheri Duncan
                                                ______________________________
                                                CHERI DUNCAN
                                                Assistant Public Defender
                                                Harris County Texas
                                                State Bar No. 06210500
                                                1201 Franklin, 13th Floor
                                                Houston Texas 77002
                                                (713) 368-0016
                                                (713) 368-9278 (Fax)
                                                cheri.duncan@pdo.hctx.net

                                                Attorney for Petitioner/Appellant,
                                                REGINALD TURON HILL




                                            2
                         CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Petition for
Discretionary Review was served on the State of Texas by electronic delivery to the
Appellate Division of the Harris County District Attorney’s Office and the State
Prosecuting Attorney, on November 2, 2015.
                                             /s/ Cheri Duncan
                                             _________________________
                                             CHERI DUNCAN




                                         3